Barone v Elizabeth Firehouse, LLC (2017 NY Slip Op 04052)





Barone v Elizabeth Firehouse, LLC


2017 NY Slip Op 04052


Decided on May 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2017

Tom, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


4058 110404/10

[*1]Laura Barone, etc., Plaintiff-Appellant,
vElizabeth Firehouse, LLC, et al., Defendants-Respondents.


Barasch McGarry Salzman & Penson, New York (Dominique Penson of counsel), for appellant.
Harfenist Kraut & Perlstein, LLP, Lake Success (Steven J. Harfenist of counsel), for Elizabeth Firehouse, LLC, Elizabeth Street Gallery Inc., and Elizabeth Street Gallery, LLC, respondents.
Chesney & Nicholas, LLP, Syosset (John F. Janowski of counsel), for Major Elevator Corp., respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered April 19, 2016, which granted defendants' motions for summary judgment dismissing the wrongful death causes of action as against them, unanimously reversed, on the facts and the law, without costs, and the motions denied.
Defendants failed to establish their prima facie case. Defendants merely pointed out perceived gaps in plaintiff's case (see Dabbagh v Newmark Knight Frank Global Mgt. Servs., LLC, 99 AD3d 448, 450 [1st Dept 2012]; Salgado v Port Auth. of N.Y. & N.J., 105 AD3d 417 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 18, 2017
CLERK